Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: an incomplete sentence on Page 13 Lines 15-18, grammatical error on Page 18 Line 26.  Appropriate correction is required.
The use of the terms “Bluetooth” and “Mitral Clip”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities:  “om” is considered to be a typo of the word “on.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 12, the specification does not provide written description as to how the states are connected to determining whether the image is live. Additionally, claiming that “[…] a state in which the ultrasonic probe is left in the air, a state in which the ultrasonic image does not include an image of a target, or a state in which the ultrasonic probe is in contact with a body surface” does not necessarily mean the image is not live, it merely means the image does not include a target or is touching a body surface but that the probe can still be powered on. Applicant does not provide clarification as to how specifically the claimed determination works or is specifically “based on” these states, and just merely cites the functions, therefore failing to comply with the written description requirement.
Regarding Claim 13, the specification does not provide written description as to how operating a foot switch is specifically exploited to determine that the X-ray projection image is live. The specification merely recites the function of determining that the projection image is live “based on” an operation of the foot switch, as it is claimed, without elaborating how it does so, therefore failing to comply with the written description requirement. Additionally, the foot switch is set forth for instructing or controlling X-ray irradiation, of which instructing radiation does not give an indication as to whether an existing X-ray projection image is live.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “live” causes the claim to be unclear as to what the intended scope of the claim is. It is unclear whether the applicant intends for the icon to be within a cluster of other icons, thus “living” among other icons, or if the applicant intends for the icon to be “live,” thus be an animate icon among other icons, for example, or if applicant intends some other meaning. The indefiniteness may be result of word-for-word translation, but still must be corrected. The applicant provides no context as to what the limitation “live among icons” is to be defined as, therefore creating indefiniteness.
Additionally, Claim 5 is indefinite also because it is unclear whether “an icon” is intended to present the same information as the “informing image” that indicates information on the display, therefore creating indefiniteness. It is suggested that applicant draw a relation between both the icon and the informing image.
Furthermore, Claim 5 also has an antecedent basis issue with the limitations “an icon” and “the icons.” It is unclear whether applicant intends for the “among icons” to be a group of including “an icon” introduced in line 2 and what applicant intends for “the icons” (plural) in line 3 “being an icon” (singular) in line 4. Applicant must provide a clear and specific description of what the relationship is among the icons (e.g. setting forth a plurality of icons and identifying a singular one of the plurality or indicating that the singular one is not included in the plural “icons”). Being mindful that repetitive terms must have proper antecedent basis establishment and using consistent language throughout the claim(s) will resolve this indefiniteness.
Regarding Claim 6, the claim is indefinite as it is unclear how “the position data of an arm supporting an X-ray irradiator and an X-ray detector correspond[s] to position data of an ultrasonic probe.” Applicant discloses the display control function (Q1) specifies the position data of the ultrasonic probe on the ultrasonic diagnostic apparatus corresponding to the position data of the C-arm on the X-ray diagnostic apparatus and that the ultrasonic image substantially coincides with the focal position of the X-ray diagnostic apparatus and the imaging direction, as on Page 24 Lines 2-5 and Lines 20-22.  However, the description the applicant provides is not substantial enough to explain specifically how the position of the arm of the X-ray imaging system can “correspond[] to” the position of the ultrasound probe, where there is a vast difference in size and scale of these system elements. Specifically it is unclear what part of the arm applicant intends to correspond to the position of the ultrasound probe, or if applicant intends some manner of alignment of these elements. For these reasons, the limitations are indefinite.
Regarding Claim 7, the claim is indefinite, as it is unclear how “the position data of an ultrasonic probe correspond[s] to position data of an arm supporting an X-ray irradiator and an X-ray detector.” Applicant discloses the display control function (Q1) specifies the position data of the ultrasonic probe on the ultrasonic diagnostic apparatus corresponding to the position data of the C-arm on the X-ray diagnostic apparatus and that the ultrasonic image substantially coincides with the focal position of the X-ray diagnostic apparatus and the imaging direction, as on Page 24 Lines 2-5 and Lines 20-22.  However, the description the applicant provides is not substantial enough to explain specifically how the position of the arm of the X-ray imaging system can “correspond[] to” the position of the ultrasound probe, where there is a vast difference in size and scale of these system elements. Specifically it is unclear what part of the arm applicant intends to correspond to the position of the ultrasound probe, or if applicant intends some manner of alignment of these elements. For these reasons, the limitations are indefinite. 
Regarding Claim 8, the claim is indefinite, as it is unclear what the nature of the image is. The claim sets forth “in a case where the X-ray projection image is live, an ultrasonic image corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector from volume data by ultrasonic imaging” (emphasis added). It is unclear how the ultrasonic image can “correspond[] to” the position of the arm supporting the X-ray hardware, as the size of the probe would not lend it to acquiring images of the entire arm, given the conventional setup applicant depicts in Fig. 2. The applicant discloses “the display control function (Q1) may generate the ultrasonic image corresponding to the position data of the X-ray diagnostic apparatus from the volume data of a predetermined frame,” as on Page 25 Lines 6-11. However, this it is unclear as to how, specifically, the ultrasonic image is formed with respect to an X-ray diagnostic apparatus when they are two different imaging modalities, obtained with two different components, the arm and the probe, of vastly different scale and size. 
Regarding Claim 12, the claim is indefinite, as it is unclear as to how the states are connected to determining whether the image is live. The applicant simply names various states the ultrasonic probe can be in for the ultrasonic image to be considered “live,” but does not elaborate further, therefore creating indefiniteness. Specifically, the state in which “the ultrasonic image does not include an image of a target,” does not necessarily mean that the image is not live, it is understood that there is simply no target in the image of the ultrasonic probe. It is unclear how specifically the claimed determination works or is specifically “based on” these states which have no apparent connection to whether the image observed is a live image. For these reasons, the limitations are unclear. 
Regarding Claim 13, the claim is indefinite, as it is unclear as to how specifically operating the foot switch to instruct X-ray irradiation allows for determination that an existing X-ray projection image is live.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Claims 1 and 14 recite abstract ideas “determine which of a displayed ultrasonic image and a displayed non-ultrasonic medical image is live” and “inform information indicating which nay one of the displayed ultrasonic image and the displayed non-ultrasonic medical image is live in accordance with the determination.” These elements of the claim, under their broadest reasonable interpretation, cover performance in the mind as (1) acknowledging which portion of the display is live, or being currently acquired and (2) verbally communicating or communicating in writing which of the displayed images is live by, for example, making note of the operational state of the imaging equipment or making an experienced assessment of the image in comparison with the current position of the patient being examined. Claims 6 recites the abstract idea “specify […] position data of an arm support an X-ray irradiator and an X-ray detector corresponding to position data of an ultrasonic probe.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the arm and ultrasonic probe. Claim 7 recites the abstract idea “specify […] position data of an ultrasonic probe corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the ultrasonic probe and the arm.
The abstract ideas are thus capable of being performed in the mind without the aid of a computer. Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.”
This judicial exception is not integrated into a practical application. Intellectual Ventures (Fed. Cir. 2016) additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot be practically performed in the mind or with pen and paper. In the case of Claims 1 and 14, the “processing circuitry” represents a generic computer component and is not sufficient to disqualify the noted limitations from encompassing mental processes as it merely represents use of the computer as a tool to perform the abstract ideas.
 Additionally the displaying function, while implying the use of a display, is not recited as part of the invention to which the claims are drawn (i.e. the display is only implied and is not itself included as apart of the “medical image diagnostic apparatus” to which the claims are drawn). The cited displaying function represents insignificant pre-solution activity and merely specifies the nature of the data exploited in performing the abstract ideas. See MPEP §2106.05(g). Further, the processing circuitry is recited at a high level of generality and therefore represents a generic computer, which does not represent integration into a practical application. In the case of Claims 6 and 7, the “processing circuitry” represents a generic computer component. Additionally, the position data, while used in conjunction with the abstract idea, is not recited as part of the invention to which the claims are drawn.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ultrasonic image displayed on the display merely generally links the use of the judicial exception to a particular technological environment or field of use, which does not represent significantly more than abstract ideas identified above. See MPEP §2106.05(g). In this case, the ultrasonic image represents the data being used in exploiting the abstract ideas and is therefore extra-solution activity which does not represent significantly more. See MPEP §2106.05(g). The nominal recitation of the display does not represent significantly more than the abstract ideas. Additionally, the elements of the processing circuitry are recited at a high level of generality and therefore represent a generic computer, which does not represent significantly more than the abstract ideas identified. Additionally, execution of abstract ideas by the processing circuitry does not improve the functioning of the computer itself or represent a process which was not previously able to be performed by a computer and instead amounts merely to the use of a computer, or processing circuitry, to implement the abstract ideas. The dependent claims cited in the rejection heading do not add significantly more or integrate into a practical application, or they simply recite additional abstract ideas consistent with those identified in the independent claim. For each of these reasons, considering the claim elements both individually and as an ordered combination, the claim is directed to the abstract ideas identified without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100063400) in view of Ichikawa (US 20080242986).
Regarding Claim 1, Hall discloses an apparatus which utilizes ultrasound and x-ray imaging with a display (116) that has a first image (118) that displays the images acquired using the x-ray fluoroscopic system (106) and has a second image (120) that displays the images acquired using the ultrasound system (122), as in [0017], interpreted as a medical image diagnostic apparatus comprising circuitry configured to display an ultrasonic image and a non-ultrasonic medical image to a display. Hall further discloses a registration module (138) that is used to register the first and second images (118, 120), interpreted as a displayed ultrasonic image and a displayed non-ultrasonic medical image, with respect to each other and a tracking module (140) that is used to track a foreign object within one of the images, which is a live image, interpreted as the determining the live displayed image, as in [0022]. However, Hall does not disclose processing circuitry configured to inform information indicating which any one of the displayed ultrasonic image and the displayed non-ultrasonic medical image is live in accordance with the determination. However, Ichikawa discloses an ultrasonic observation apparatus that incorporates a dual-screen display. Although not a specifically labeled element, Ichikawa incorporates information indicating which any one of the displayed ultrasonic image is live on the monitor (5), as highlighted in Figure 19 of Ichikawa by the examiner below.

    PNG
    media_image1.png
    482
    674
    media_image1.png
    Greyscale

Figure 19 of Ichikawa
It would have been obvious to combine the teachings of Hall with the information of Ichikawa because the live indication establishes differentiation between the live and the reproduced images, allowing for comparison of a pre-operative state and an intra-procedural state, for example.
Regarding Claim 2, Hall discloses that magnetic resonance imaging or computed tomography may be used with the ultrasound system (122), interpreted as the non-ultrasonic medical image is an x-ray projection image, an x-ray computed tomography image or a magnetic resonance image.
Regarding Claim 3, Hall discloses a first image (118) that displays the images acquired using the x-ray fluoroscopic system (106), as in [0017], interpreted as the non-ultrasonic medical image is the x-ray projection image. 
Regarding Claim 4, Hall discloses all features of the invention as substantially claimed but is not specific to the processing circuitry configured to display an informing image indicating the information on the display. Although not a specifically labeled element, Ichikawa incorporates displaying an informing indicating the information on the monitor (5), as highlighted in Figure 19 of Ichikawa by the examiner above. It would have been obvious to combine the teachings of Hall with the information of Ichikawa because the live indication establishes differentiation between the two images, allowing for ease of use for the user.
Regarding Claim 6, which is interpreted in view of its indefinite limitations, Hall discloses the X-ray fluoroscopic system (106) which has an X-ray tube (104), interpreted as the X-ray irradiator which “may be moved to other positions with respect to the subject,” as in [0014] which would communicate to those skilled that the irradiator is carried on an arm. Alternatively, it would have been obvious to provide the X-ray irradiator/tube (104) on an arm to facilitate movement of the source with respect to the subject, which is consistent with the stated goals of Hall in [0014].The X-ray system further includes a detector (108) that detects signals from which an image is formed, as in [0015]. Hall further discloses the X-ray image (150) has a fixed geometry based on the X-ray fluoroscopic system (106) that is known, and therefore the position and/or orientation of the guide wire (152) and tip (156) within the X-ray image (150) are also known, as in [0029], interpreted as the position data of an arm [supporting an X-ray irradiator]. The X-ray image (150) is used a reference image that shows the vascular tree pattern (146) to aid in the assistance of placing the guide wire (152), as in [0031], which corresponds to stored X-ray images. Furthermore, Hall discloses the position information from the position sensor (142) of the ultrasound probe (126), interpreted as the position data of an ultrasonic probe, and the identified locations of the tips (152, 162) in the images (150, 160) are used by the registration module (138) to register the X-ray image (150) and the ultrasound image (160) with respect to each other, interpreted as when the ultrasonic image is live, or not being used as a reference image, the position data of the X-ray corresponds to the position data of the ultrasound. Additionally, Hall discloses the X-ray fluoroscopic system (106) has a memory (110), interpreted as the memory that stores the X-ray projected images, as in [0015]. The known use of a memory (110) allows the X-ray fluoroscopic system to store and access images and data, as Hall discloses a random access memory is used, as in [0012], interpreted as the X-ray projected image corresponding to the specified position data is acquired out of X-ray projected images stored in a memory. Moreover, Hall discloses a display (116) that displays the X-ray image, as in [0015].
Regarding Claim 7, which is interpreted in view of its indefinite limitations, Hall discloses a real-time X-ray is used to provide images for initially position a guide wire and guidance catheter to a central location, as in [0025], at step (202), interpreted as the X-ray being the live image. Hall discloses an ultrasonic probe, which includes a position sensor (142), and an X-ray fluoroscopic system, which includes a movable X-ray tube (104), as in [0014], which implies and/or renders obvious carrying the X-ray tube on the arm, interpreted as the X-ray irradiator, that generates X-rays and a detector (108), interpreted as an X-ray detector, that detects an image, as in [0015]. Additionally, Hall discloses the ultrasound system (122) is interconnected with an X-ray fluoroscopic system (106), as in [0014], and they communicate via a connection (124), which allows image data, commands, and information to be transmitted between the two systems, as in [0016], interpreted as corresponding the position data of the ultrasound probe and the arm supporting an X-ray irradiator. Furthermore, Hall discloses the ultrasound system (122) has a memory (128), interpreted as the memory that stores ultrasound images, as in [0017]. The known use of a memory (128) allows the X-ray fluoroscopic system to store and access images and data, as Hall discloses a random access memory is used, as in [0012], interpreted as ultrasound image corresponding to the specified position data is acquired out of ultrasound images stored in a memory. Moreover, Hall discloses a display (116) that displays the ultrasound image, as in [0017].
Regarding Claim 9, Hall discloses the display (116) displays the ultrasound projection image (180) overlaid, interpreted as superimposed, onto the X-ray image (150), interpreted as the X-ray projection image, as in [0041], interpreted as displaying a superimposed image by superimposing the ultrasonic image on the X-ray projection image on the display.
Regarding Claim 10, Hall discloses an X-ray tube (104) that generates X-rays, as in [0015], interpreted as an X-ray irradiator configured to irradiate X-rays for an X-ray imaging. Hall further discloses a detector (108) that detects the X-rays, forming an image, as in [0015]. The X-ray fluoroscopy system (106) inherently includes processing circuitry to control the X-ray irradiator and the X-ray detector to perform the X-ray imaging, as Hall discloses fluoroscopy is not being continuously performed throughout the procedure, as in [0046], indicating that the system may be powered down, interpreted as control to perform X-ray imaging. See also processor (112) of Fig. 1 associated with X-ray fluoroscopy system (106). The X-ray fluoroscopy system (106) disclosed in Hall inherently includes processing circuitry to control the X-ray irradiator and the X-ray detector to perform the X-ray imaging, as Hall discloses fluoroscopy is not being continuously performed throughout the procedure, as in [0046], indicating that the system may be powered down, interpreted as control to perform X-ray imaging.

Regarding Claim 11, the system of Hall further includes processing circuitry (130) which controls the probe and ultrasound imaging operation, as in [0017]. 
Regarding Claim 14, Hall discloses the ultrasound system (122) is interconnected with an X-ray fluoroscopic system (106), which includes an X-ray tube (104), interpreted as an X-ray irradiator, as in [0014], and they communicate via a connection (124), which allows image data, commands, and information to be transmitted between the two systems, as in [0016], interpreted as the X-ray irradiation controller connected to be able to communicate mutually with an ultrasonic diagnostic apparatus and an X-ray diagnostic apparatus. Furthermore, Hall discloses an apparatus which utilizes ultrasound and x-ray imaging with a display (116) that has a first image (118) that displays the images acquired using the x-ray fluoroscopic system (106) and has a second image (120) that displays the images acquired using the ultrasound system (122), as in [0017], interpreted as an apparatus comprising processing circuitry configured to display an ultrasonic image and a non-ultrasonic medical image to a display. Hall further discloses a registration module (138) that is used to register the first and second images (118, 120), interpreted as a displayed ultrasonic image and a displayed non-ultrasonic medical image, with respect to each other and a tracking module (140) that is used to track a foreign object within one of the images, which is a live image, interpreted as the determining the live displayed image, as in [0022]. However, Hall does not disclose processing circuitry configured to inform information indicating which any one of the displayed ultrasonic image and the displayed non-ultrasonic medical image is live in accordance with the determination. However, Ichikawa discloses an ultrasonic observation apparatus that incorporates a dual-screen display. Although not a specifically labeled element, Ichikawa incorporates information indicating which any one of the displayed ultrasonic image is live on the monitor (5), as highlighted in Figure 19 of Ichikawa by the examiner previously above. It would have been obvious to combine the teachings of Hall with the information of Ichikawa because the live indication establishes differentiation between the two images, allowing for ease of distinguishing a live image from a reproduced image for comparing pre-operative and intraoperative conditions, for example.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Ichikawa as applied to Claims 1, 3, and 4 above, and further in view of Gkanatsios et al. (US 20060098855).
Regarding Claim 5, as best understood in view of indefinite limitations, the modified apparatus of Hall discloses the combined modality feature of utilizing both x-ray and ultrasound. Yet, the modified apparatus as Hall does not disclose processing circuitry configured to display, as the informing image, an image in which an icon corresponding to live among icons is activated on the display, the icons being an icon corresponding to the modality type. However, Gkanatsios discloses a system for acquiring, processing, storing, and displaying x-ray mammograms, tomosynthesis images, and x-ray tomosynthesis projection images that incorporates the use of an icon to identify an image type, as in [0031]. As highlighted in Figure 5 of Gkanatsios below, the symbol “M” on the image indicates the image displayed is a mammogram and the symbol “T” indicates the image displayed is a tomosynthesis projection image, as in [0031], interpreted as the icons corresponding to the different image types. Gkanatsios further notes the example is non-limiting and other symbols serving a similar purpose can be used instead of, or in addition, to those identified above, as in [0031], interpreted as an icon corresponding to live among icons is activated on the display, as the display of Gkanatsios utilizes more than one symbol to indicate image type, and in combination with Ichikawa suggests displaying icons indicating at least “live” or “reproduced” states, as noted above with respect to at least parent claim 1.

    PNG
    media_image2.png
    359
    679
    media_image2.png
    Greyscale

Figure 5 of Gkanatsios
It would have been obvious to further include the identifying symbol of Gkanatsios because the symbol on the display makes it easier for the user to comprehend the modality type the image was acquired by, so that there is no confusion or error.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Ichikawa as applied to Claims 1 and 3 above, and further in view of Manak et al. (US 20140135623).
Regarding Claim 8, as best understood in view of indefinite limitations, the modified apparatus of Hall discloses a display (116) that displays the ultrasound image, as in [0017]. However, Hall is not specific to generating, in the case where the X-ray projection image is live, an ultrasonic image corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector from volume data by ultrasonic imaging. Yet, Manak discloses an imaging assembly that includes an X-ray module, interpreted as an arm, which includes an X-ray source (212), interpreted as an X-ray irradiator and a detector (218), as in [0032], that provides a volumetric image, as in [0030], an ultrasound module, and a control module (240), as in [0004]. The detector (218) communicates acquired information to the control module (240), as in [0032]. The control module (240) is configured to position the ultrasound transducer to scan a region of interest identified using X-ray information received from the X-ray module, as in [0004], interpreted as generating an ultrasonic image corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector. It would have been obvious to further include the ultrasonic image which corresponds to position information associated with the X-ray system, as in Manak because when the region of interest is established via X-ray and the region of interest’s position is communicated with the ultrasound system to provide position for the ultrasound transducer, this saves time and money for the scanning process, as well as reducing or eliminating patient discomfort, as taught by Manak in [0049], because the user does not have to waste time trying to find the same position as the X-ray for the ultrasound transducer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Ichikawa as applied to Claims 1 and 3 above, and further in view of Takahashi (US 20170071573).
Regarding Claim 12, as best understood in view of indefinite limitations, the modified apparatus of Hall discloses all features as substantially claimed but is not specific to the processing circuitry configured to determine that the ultrasonic image is live based on a state in which the ultrasonic probe is left in the air, a state in which the ultrasonic image does not include an image of a target, or a state in which the ultrasonic probe is in contact with a body surface. However, Takahashi discloses an ultrasound diagnosis apparatus in which the detection of contact and non-contact of the ultrasound probe (4), interpreted as the ultrasonic probe is in contact with a body surface and the ultrasonic probe is left in the air, respectfully, is detected by a sensor (6), as in [0185]. Furthermore, the positional relationship between the ultrasound probe (4) and the object (8) depicted in the image is detected as well, interpreted as determining whether the ultrasonic image does or does not include an image of a target, as in [0185]. Once detection of contact and the positional relationship is detected, the object (8) is imaged by the camera (61), determining that the ultrasonic is live. If there is non-contact, the probe (4) has nothing to image, and therefore the image is not live. It would have been obvious to further include the contact and non-contact of the probe and the positional relationship of Takahashi because the ultrasound probe needs to be brought into contact with the body surface of an object to perform ultrasound transmission/reception, as taught by Takahashi in [0040], additionally, if the probe operating state is determined or analyzed by the apparatus, less time is wasted by the user attempting to determine whether or not the image is live.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Ichikawa as applied to Claims 1 and 3 above, and further in view of Ishii et al. (US 20150250439).
Regarding Claim 13, the modified apparatus of Hall discloses all features of the invention as substantially claimed but is not specific to the processing circuitry configured to determine that the X-ray projection image is live based on an operation of a foot switch for instructing X-ray irradiation. However, Ishii discloses an X-ray diagnosis system with a foot switch in which the foot switch is used by a procedure performer (M1) to operate the X-ray diagnosis apparatus (10), as in [0031], interpreted as a foot switch for instructing X-ray irradiation. The foot switch inputs an “examination start” command to the X-ray diagnosis apparatus (10), as in [0058], interpreted as determining the X-ray projection is live, which generates an X-ray image, as in [0028]. It would have been obvious to further include the foot pedal of Ishii because a foot switch allows the procedure performer to use both hands to do other tasks, as shown in Figure 1, rather than using one or more hands to control the X-ray irradiation.

Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The transitional phrase of Claim 14 only provides a statement of intended use and is not actually required. The transitional phrase also does not provide any limitation of the apparatus to which the claim is drawn, therefore making the claim a substantial duplicate of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793